Citation Nr: 0707878	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-12 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to a higher initial evaluation for migraine 
headaches, currently assigned a 10 percent disability 
evaluation.  



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  That decision granted service connection 
for tension headaches and assigned a 10 percent disability 
evaluation effective from December 7, 2001.  The veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  The Board remanded the case 
for further development in August 2005 and March 2006, and 
that development has been completed.  The case has since been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have migraine headaches 
with characteristic prostrating attacks occurring on average 
once a month over the last several months.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for migraine headaches have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 4.1-4.14, 
4.124a, Diagnostic Code 8100 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO sent the veteran letters in March 2002 
and May 2002 in connection with his claim for service 
connection for headaches.  However, the Board acknowledges 
that the RO did not provide the veteran with notice of the 
information or evidence needed to substantiate his claim for 
a higher initial evaluation prior to the initial rating 
decision in April 2003, which granted service connection for 
tension headaches and assigned a 10 percent disability 
evaluation effective from December 7, 2001.  The veteran 
subsequently filed his notice of disagreement (NOD) in which 
he disagreed with the initial evaluation assigned for his 
headaches.  Thus, the appeal of the assignment of the initial 
evaluation arises not from a "claim" but from an NOD filed 
with the RO's initial assignment of a rating.  Nevertheless, 
the RO did send the veteran letters in September 2003, August 
2005, April 2006, and October 2006 in connection with the 
issue of a higher initial evaluation.  Thus, the Board finds 
that any defect with respect to the timing of the notice 
requirement was harmless error.  

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the veteran's 
claim for a higher initial evaluation was readjudicated in a 
statement of the case (SOC) and supplemental statements of 
the case (SSOC).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
argument in support of his claim.  Viewed in such context, 
the furnishing of notice after the decision that led to this 
appeal did not compromise the essential fairness of the 
adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004).  The veteran has had a "meaningful opportunity to 
participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  Therefore, with 
respect to the timing requirement for the notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  Specifically, the September 
2003, April 2006, and August 2006 letters stated that, "To 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected condition has gotten worse."  
Additionally, the February 2004 SOC and the August 2004, 
December 2005, and October 2006 SSOCs notified the veteran of 
the reasons for the denial of his application and, in so 
doing, informed him of the evidence that was needed to 
substantiate his claim for a higher initial evaluation.  In 
fact, the February 2004 SOC and the December 2005 and October 
2006 SSOCs provided the veteran with the schedular criteria 
used to evaluate his service-connected migraine headaches, 
namely Diagnostic Code 8100.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the September 2003, April 2006, 
and August 2006 letters indicated that reasonable efforts 
would be made to help him obtain evidence necessary to 
support his claim and that VA was requesting all records held 
by Federal agencies, including service medical records, 
military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
September 2003, April 2006, and August 2006 letters notified 
the veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The September 2003, August 2005, and 
April 2006 letters also requested that he complete and return 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the September 2003, 
April 2006, and August 2006 letters informed the veteran that 
it was his responsibility to ensure that that VA received all 
requested records that are not in the possession of a Federal 
department or agency.   

Although the notice letters that were provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In this regard, the RO has informed 
the veteran in the rating decision, SOC, and SSOCs of the 
reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
that claim.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the April 2006 and August 2006 letters as well as the 
October 2006 SSOC informed the veteran that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letters and SSOC 
also explained how disability ratings and effective dates 
were determined.    

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim.  The veteran was also afforded VA 
examinations in February 2003 and October 2006.  VA has 
further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.



Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran is currently assigned a 10 percent disability 
evaluation for his migraine headaches pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  Under that diagnostic code, 
a 10 percent disability evaluation is assigned when there are 
headaches with characteristic prostrating attacks averaging 
one in two months over last several months.  A 30 percent 
disability evaluation is warranted for migraines with 
characteristic prostrating attacks occurring on an average 
once a month over last several months.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
his migraine headaches.  The medical evidence of record does 
not show the veteran to have migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over last several months. The veteran told the 
February 2003 VA examiner that he has headaches almost daily, 
but indicated that they were relieved in 10 to 20 minutes 
when he took medication.  He also denied having any nausea, 
vomiting, or photophobia, and he reported being able to do 
his regular activities.  As such, his headaches do not appear 
to be prostrating in nature. 

The Board does acknowledge a form completed by a private 
physician in August 2003 in which it was noted that the 
veteran had headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  The same physician also submitted a 
similar letter in August 2004.  However, the Board notes that 
treatment records from that physician indicate in August 2003 
that the veteran experienced severe headaches only once in a 
while, which was approximately every one to two months.  In 
addition, VA medical records dated in January 2005 document 
the veteran's headaches as remaining essentially unchanged.  
It was noted that they were not associated with any focal 
neurological symptoms and that he did not have any nausea, 
vomiting, photophobia, or phonophobia.  

The Board also observes that the veteran told the October 
2006 VA examiner that he generally has two to three headaches 
per month, which usually lasted two to three hours.  He also 
indicated that he stays in bed for the duration of those 
headaches and stated that he was unable to work because of 
the disability.  However, the veteran once again denied 
having any nausea or vomiting associated with the headaches.  
The Board also notes that the veteran told the February 2003 
VA examiner that he stopped working in 1991 when he injured 
his back.  Moreover, the October 2006 VA examiner reviewed 
the veteran's medical records and commented that his 
headaches seemed to be mild in nature.  As such, the veteran 
has not been shown to have met the criteria for an initial 
evaluation in excess of 10 percent.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for a higher initial evaluation for migraine 
headaches.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected migraine 
headaches have caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
migraine headaches under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 




ORDER

An initial evaluation in excess of 10 percent for migraine 
headaches is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


